UNPUBLISHED
                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                              No. 95-8104



In Re:   WILLIE LEE GRAHAM,

                                                            Petitioner.




                On Petition for Writ of Mandamus.
                   (CR-92-208-A, CA-94-472-AM)

Submitted:   January 18, 1996               Decided:   February 9, 1996


Before HAMILTON and LUTTIG, Circuit Judges, and CHAPMAN, Senior
Circuit Judge.

Petition denied by unpublished per curiam opinion.


Willie Lee Graham, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Willie Lee Graham filed this petition for a writ of mandamus

complaining of his counsel's failure to inform him of the dismissal

of his 28 U.S.C. § 2255 (1988) motion. Graham has identified no

relief to which he is entitled and this petition cannot serve as a

substitute for an appeal of the district court's dismissal of the
§ 2255 motion. See Mallard v. United States Dist. Court, 490 U.S.
296, 309 (1989); see also In re United Steelworkers, 595 F.2d 958,
960 (4th Cir. 1979). Accordingly, we grant leave to proceed in

forma pauperis, but deny the petition for writ of mandamus. We deny

Petitioner's motion for the appointment of counsel and dispense
with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                   PETITION DENIED




                                2